DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 30 is objected to because of the following informalities:  Claim 30 recites “wherein the immunosuppressants an mTOR inhibitor”. This appears to be a grammatically incorrect sentence and appropriate correction is required.


Claim Rejections - 35 USC § 112(b) – Indefiniteness 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 requires that the subject is one who would have otherwise been excluded from treatment due to pre-existing immunity. While the presence of pre-existing immunity may be objective, the decision to exclude a particular subject from treatment would have been expected to have been a subjective decision by the clinician performing the treatment. Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. See MPEP 2173.05(b)(IV).
The examiner notes that the instant application appears to disclose clinicians who exclude patients from treatment with a viral vector if the subject has immunity to said viral vector. However, this is not necessarily the decision that would have been made by all clinicians. In support of this position, the examiner cites Wilson et al. (US 2014/0031418 A1). Wilson et al. (hereafter referred to as Wilson) is drawn to adeno-associated viral vectors for passive immunization via the nasopharynx, as of Wilson, title and abstract. Wilson teaches the following as of the last sentence of the abstract.

    PNG
    media_image1.png
    66
    460
    media_image1.png
    Greyscale

As such, in the case of Wilson, the clinician does not appear to exclude patients from treatment with a viral vector despite the presence of neutralizing antibodies (i.e. a form of immunity) against said viral vector.
Therefore, the examiner takes the position that the decision to exclude a patient from treatment with a viral vector due to pre-existing immunity to said viral vector is a subjective opinion because the prior art indicates that not all clinicians make such a decision to exclude patients from treatment due to pre-existing immunity. Such subjected opinions recited by the claim render the claim indefinite; see MPEP 2173.05(b)(IV).
For the purposes of examination under prior art, claim 2 will be examined as if it has the same scope as claim 1.


Claim 61 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 61, which is a composition claim, depends upon claim 1, which is a claim drawn to a method of administering a composition. However, it appears that claim 1 requires that the patient population to whom the composition is administered has a pre-existing immunity against the viral vector being administered. However, it is unclear as to whether claim 61 requires this limitation. This is because such a limitation defining patient population cannot be included in a composition claim as it is not part of a composition. As such, the scope of claim 61 is unclear.
For the purposes of examination under prior art, claim 61 will be interpreted as if it recites “a composition comprising nanocarriers comprising an immunosuppressant admixed with a viral vector, wherein the composition is intended to be administered to a who subject has pre-existing immunity against a viral antigen of the viral vector.”


Claim Rejections - 35 USC § 102(a)(1) – Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishimoto et al. (US 2016/0067228 A1).
Kishimoto et al. (hereafter referred to as Kishimoto) is drawn to a composition comprising viral transfer vectors and immunosuppressants, as of Kishimoto, title and abstract. Kishimoto teaches a nanocarrier as of at least claim 86 of Kishimoto.
As to claim 61, Kishimoto appears to intend administration to patients without pre-existing immunity to the viral transfer vector. In contrast, claim 1, upon which claim 61 depends, recites administration to patients with pre-existing immunity to the viral transfer vector. Nevertheless, this difference is understood to relate to the intended use of the composition rather than to the formulation of the composition itself; see the examiner’s interpretation of indefinite claim 61 explained above. Something which is old (e.g. the composition of Kishimoto) does not become patentable upon the discovery of an additional property (that the composition of Kishimoto would have been useful for treating patients with prior immunity to the viral transfer vector), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II). Also see MPEP 2112.01(I & II) and MPEP 2114(II), wherein the rationale in MPEP 2114(II) regarding apparatus claims is also understood to be applicable regarding composition claims.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-9, 15-17, 30-32, and 61-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (US 2016/0067228 A1) in view of Velazquez et al. (Molecular Therapy: Methods & Clinical Development, Vol. 4, March 2017, pages 159-168).
Kishimoto et al. (hereafter referred to as Kishimoto) is drawn to a composition comprising viral transfer vectors and immunosuppressants, as of Kishimoto, title and abstract. Kishimoto teaches rapamycin as the immunosuppressant in at least paragraph 0051 as well as multiple other locations in the reference. Kishimoto teaches prednisolone in paragraph 0246. Kishimoto teaches adeno associated viral vector 9 (AAV9) as the transfer vector, as of Kishimoto, paragraph 0038. Kishimoto teaches nanocarriers in paragraph 0047. Kishimoto teaches that in one embodiment, the subject does not have pre-existing immunity against the viral transfer vector in paragraph 0004. The examiner understands this teaching as indicating the subject not having pre-existing immunity against the viral transfer vector is an optional teaching of Kishimoto.
For the purposes of this rejection, the examiner understands Kishimoto to teach administration only to patients without immunity to the viral vector, as of claim 1 of Kishimoto.
Velazquez et al. (hereafter referred to as Velazquez) is drawn to depletion of pre-existing antibodies to adeno associated virus in order to administer an adeno associated viral vector for gene therapy, as of Velazquez, page 159, title and abstract. This is necessary because pre-existing immunity to an adenovirus could potentially prevent an adeno-associated viral vector from efficiently delivering a gene because the immune response neutralizes the viral vector before it is capable of delivering the gene. In order to deplete the immune response against the adeno associated virus, Velazquez treats with rapamycin and prednisolone, as of Velazquez, page 159, left column, abstract.
Velazquez does not appear to teach a nanocarrier.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of Kishimoto on patients who already have pre-existing immunity to adenoviral vectors. Kishimoto is drawn to a method of administering a viral vector in combination with an immune suppressant such as rapamycin in combination with prednisolone in order to inhibit immune response to the viral vector. Velazquez teaches that administering rapamycin and prednisolone results in depletion of a pre-existing immune response to an adenovirus. As such, the skilled artisan would have been motivated to have administered rapamycin and prednisolone, as of Kishimoto, in order to have predictably depleted the immune response to adenovirus in order to have predictably administered the composition of Kishimoto to a patient with a prior immune response to the viral vector with a reasonable expectation of success.
As to claim 1, in view of the teachings of Velazquez, the skilled artisan would have been motivated to have administered the composition of Kishimoto, which comprises a viral vector and an immunosuppressant, to a patient having a prior immunity to the viral vector. This is because Velazquez teaches that administration of the immunosuppressants causes depletion of pre-existing antibodies and thereby depletion of pre-existing immunity to the viral vector.
As to claim 2, in view of the teachings of Velazquez that administration of an immunosuppressant results in depletion of pre-existing antibodies, the skilled artisan would have been motivated to have included patients who have pre-existing immunity to the viral vector of Kishimoto because Velazquez indicates that the immunosuppressive treatment can deplete said pre-existing immunity.
As to claim 4, Velazquez teaches the following on page 159, right column, relevant text reproduced below.

    PNG
    media_image2.png
    176
    629
    media_image2.png
    Greyscale

As such, the teachings of Velazquez indicate that there would likely be patients who have immunity to an adenoviral vector despite never having received viral vector therapy. The immunosuppression of Velazquez would have depleted such prior immunity, resulting in viral vector therapy having a reasonable expectation of success.
As to claim 5, this claim is rejected for essentially the same reason that claim 4 has been rejected, as there would appear to be a significant number of patients who have immunity to an adenoviral vector despite never having received viral vector therapy of any kind before. This would have been because patients would have been previously exposed to the adenovirus and would have previously gained immunity to the adenovirus, resulting in potential immunity to the adenoviral vector.
As to claim 6, the skilled artisan would have been most motivated to have administered the method of Kishimoto in view of Velazquez to patients who have never received synthetic nanocarriers comprising an immunosuppressant because those who have received such immunosuppressive treatment may have already depleted the immune response to the viral vector. As such, patients who have never previously received synthetic nanocarriers comprising an immunosuppressant appear to the patients for whom administration of such therapy is the most necessary so that the immunosuppressant could have depleted the immune response to the viral vector.
As to claims 7-8, Kishimoto teaches repeated administration as of at least paragraph 0018, as well as elsewhere in the reference.
As to claim 9, Kishimoto teaches subsequent concomitant administration of the viral transfer vector and the immunosuppressant, as of claim 7 of Kishimoto.
As to claims 15-17, Kishimoto teaches measuring a level of antibody and T-cell response to the viral transfer vector prior to administration, as of Kishimoto, paragraph 0013. Velazquez also teaches measuring antibodies at day zero (i.e. pre-existing antibodies), as of at least Velazquez, page 161, figure 1, reproduced below.

    PNG
    media_image3.png
    298
    449
    media_image3.png
    Greyscale

The black bar on all of the graphs is drawn to the antibody level at day zero, which is the pre-existing antibody level prior to treatment, as of the caption of the figure.
As to claims 30-31, Kishimoto teaches rapamycin or a rapalog, which is an mTOR inhibitor, as of Kishimoto, paragraph 0121. Velazquez also teaches rapamycin, as of Velazquez, page 159, abstract.
As to claim 32, Kishimoto teaches immunosuppressants coupled to a carrier as of at least paragraph 0098.
As to claim 61, the composition used in the method of Kishimoto comprises the required nanocarrier, immunosuppressant, and viral vector, as of Kishimoto, title, abstract, and claim 86 of Kishimoto.
As to claims 62-63, Kishimoto teaches assessing an antibody immune response to the viral transfer vector before, during, and after administration, as of Kishimoto, paragraphs 0054, 0101, and 0130. Velazquez also teaches such assessment before and after treatment, as of Velazquez, page 160, left column, table 1, which teaches antibody measurements before and after treatment.
As to claims 64-65, Kishimoto teaches measurement of transgene expression in figures 1 and 2, wherein the transgene in that example is green fluorescent protein (abbreviated as GFP) and transgene expression is measured by measuring green fluorescence.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (US 2016/0067228 A1) in view of Velazquez et al. (Molecular Therapy: Methods & Clinical Development, Vol. 4, March 2017, pages 159-168), the combination further in view of Jeune et al. (Human Gene Therapy Methods, Vol. 24, April 2013, pages 59-67).
Kishimoto teaches a nanocarrier comprising a viral transfer vector and an immunosuppressant and a method of administering this to a patient. Velazquez depleting immunity to a viral transfer vector with an immunosuppressant. See the rejection above over Kishimoto in view of Velazquez by themselves.
None of the above references teach administering the composition to a newborn with maternally transferred antibodies.
Jeune et al. (hereafter referred to as Jeune) is drawn to pre-existing antibodies to adeno-associated virus as a challenge in gene therapy with an adeno-associated viral vector, as of Jeune, page 59, title and abstract. Jeune teaches the following on page 61, left column, relevant text reproduced below with specific terms highlighted by the examiner.

    PNG
    media_image4.png
    311
    728
    media_image4.png
    Greyscale

As such, Jeune teaches that is desirable to administer gene therapy (e.g. with adeno-associated viral vector) shortly after birth, and that antibodies against adeno associated viruses are detected at birth and likely occurred as transmission of maternal antibodies. Elsewhere in the reference, Jeune suggests immunosuppression as a strategy to aid in the delivery of adeno-associated viral vectors, as of Jeune, page 60, left column, bottom of paragraph entitled “Cellular Immune Response.”
Jeune does not appear to teach a nanocarrier.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of Kishimoto in view of Velazquez on a newborn patient in need of gene therapy. Jeune teaches that newborns are frequently in need of having gene therapy, and that this gene therapy can occur by viral vector administration. However, Jeune also teaches that newborns have antibodies to the adeno associated viral vector used in gene therapy, likely via maternal transfer. As such, the skilled artisan would have been motivated to have conducted the method of Kishimoto in view of Velazquez on a newborn in need of gene therapy in order to have predictably depleted antibodies and/or immune response against the viral vector with a reasonable expectation of success. The predictable depletion of antibodies and/or immune response against the viral vector would have predictably improved the result of the gene therapy because the viral carrier of the gene for gene therapy would have been predictably not inhibited by the immune response to said viral carrier with a reasonable expectation of success.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 61 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8-10, 15, 31, 38-41, 47, and 55 of copending Application No. 16/100,040 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Instant claim 61 is drawn to a composition comprising a nanocarrier comprising a viral transfer vector and an immunosuppressant.
Copending claim 1 is drawn to a method of administering a viral transfer vector with an immunosuppressant. Copending claims 65-66 recite a nanocarrier.
The copending claims differ from instant claim 61 because the copending claims are drawn to a method, whereas the instant claims are drawn to a composition. Nevertheless, the composition used in the method of the copending claims appears to be essentially the same as that used in instant claim 61. This results in a prima facie case of anticipatory-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This rejection does not apply to claim 1 and claims dependent thereon. This is because claim 1 is drawn to a method of administering the viral transfer vector, nanocarrier, and immunosuppressant to a subject with pre-existing immunity against the viral transfer vector. In contrast, copending claim 1 specifically excludes subjects with pre-existing immunity against the viral transfer vector. As such, copending claim 1 appears to specifically exclude treating the population which is specifically recited by the instant claims. This would result in the lack of a prima facie case of non-statutory double patenting. 

Claim 61 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 17, 39-40, 47, 72, 76, 81, 86, and 115-116 of copending Application No. 14/846,949 (reference application). 
Claim 61 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8, 17, 39-40, 47, 72, 76, 81, 86, and 115-116 of copending Application No. 14/846,958 (reference application).
Claim 61 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, 17, 39-41, 47, 72, 76, 81, 86, and 115-116 of copending Application No. 14/846,952 (reference application). 
Claim 61 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8, 17, 39-41, 47, 72, 76, 81, 86, 115-116, and 118 of copending Application No. 14/846,964 (reference application). 
Claim 61 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8, 17, 39-41, 47, 72, 76, 81, 86, and 115-116, of copending Application No. 14/846,967 (reference application).
Claim 61 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 43-45, 48, 55, and 59, of copending Application No. 16/513,566 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Instant claim 61 is drawn to a composition comprising a nanocarrier comprising a viral transfer vector and an immunosuppressant.
Copending claims 1 of the above indicated applications other than the ‘566 application are drawn to a method of administering an adeno-associated viral transfer vector with an immunosuppressant. Copending claims 86 of the above-indicated applications other than the ‘566 application recite a nanocarrier. Copending claim 1 of the ‘566 application recites an adeno-associated virus vector, a nanocarrier, and an immunosuppressant.
The copending claims differ from instant claim 61 because the copending claims are drawn to a method, whereas the instant claims are drawn to a composition. Nevertheless, the composition used in the method of the copending claims appears to be essentially the same as that used in instant claim 61. This results in a prima facie case of anticipatory-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Additional Cited Prior Art
The examiner cites the following additional prior art references as relevant in regard to the examination of the instant application.
Corti Reference: Corti et al. (Molecular Therapy — Methods & Clinical Development, Article 14033, (2014), pages 1-7). Corti et al. (hereafter referred to as Corti) is drawn to B-cell depletion against the adeno-associated viral vector immune response, as of Corti, page 1, title and abstract. In order to deplete said B-cells, Corti utilizes rituximab and sirolimus (i.e. rapamycin), as of Corti, page 1, abstract. As such, the teachings of Corti appear fairly similar to those of Velazquez, in that both references are drawn to the use of immunosuppressants to suppress the immune response against an adeno associated viral vector used for gene delivery to improve the ability of the viral vector to deliver the transgene.
The examiner has not written a rejection over the combination of Kishimoto in view of Corti for at least the following reasons. Multiplying references, any one of which is as good as, but no better than, the others, adds to the burden and cost of prosecution and should therefore be avoided. See MPEP 904.03, third paragraph in section. As best understood by the examiner, the combination of Kishimoto in view of Corti is, at best, as good as that over Kishimoto in view of Velazquez. As such, in view of the principles of MPEP 904.03, the examiner has not written a rejection over Kishimoto in view of Corti as such a rejection would appear to be duplicative of that over Kishimoto in view of Velazquez. 
In fact, the rationale to combine Velazquez with Kishimoto may be stronger than a potential rationale to combine Corti with Kishimoto. This is because in the case of the rejection over Kishimoto in view of Velazquez, both Kishimoto and Velazquez teach rapamycin and prednisolone as immunosuppressants. See Kishimoto, paragraph 0051 for a teaching of rapamycin, Kishimoto paragraph 0246 for a teaching of prednisolone, and the abstract of Velazquez for the teaching of both rapamycin and prednisolone. In contrast, Corti teaches using rapamycin (i.e. sirolimus) and rituximab as immunosuppressants. While Kishimoto teaches rapamycin, Kishimoto does not appear to teach rituximab. As such, Velazquez appears to have more in common with Kishimoto than Corti has with Kishimoto; as such, the examiner has decided to present a rejection over Kishimoto in view of Velazquez rather than a rejection over Kishimoto in view of Corti.
Calcedo Reference – Adenoviral Antibodies in Newborns: As an additional relevant reference, the examiner cites Calcedo et al. (Clinical and Vaccine Immunology, Vol. 18 No. 9, September 2011, pages 1586-1588). Calcedo et al. (hereafter referred to as Calcedo) is drawn to the presence of neutralizing antibodies to adeno-associated viral infection at different ages, as of Calcedo, page 1586, title and abstract. Calcedo teaches the following on page 1587, right column, relevant text reproduced below with highlighting by the examiner.

    PNG
    media_image5.png
    203
    567
    media_image5.png
    Greyscale

The Calcedo reference was cited by Jeune et al. (Human Gene Therapy Methods, Vol. 24, April 2013, pages 59-67), page 61, left column, text reproduced in the rejection above. As best understood by the examiner, it was the above-reproduced text from Calcedo that led Jeune to conclude that maternal antibodies to adeno associated virus transmit via vertical transmission.
Wilson – Function of Rapamycin: The examiner additionally cites Wilson et al. (US 2014/0031418 A1). Wilson et al. (hereafter referred to as Wilson) is drawn to adeno-associated viral vectors for passive immunization via the nasopharynx, as of Wilson, title and abstract. Wilson teaches the following as of the last sentence of the abstract.

    PNG
    media_image1.png
    66
    460
    media_image1.png
    Greyscale

Wilson utilizes rapamycin to help achieve these effects, as of Wilson, at least paragraph 0014, though it appears that rapamycin may be used for properties other than immunosuppression, as of Wilson, paragraphs 0046 and 0098.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612